DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species II in the reply filed on June 30th, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ni (CN 108567374).
Regarding claim 1, Ni teaches a surface cleaning apparatus (see fig. 1) having an on board energy storage member (battery pack 2), the surface cleaning apparatus comprising: 
(a) an air flow passage from a dirty air inlet (dust pipe 3) to a clean air outlet (air holes at back of motor 1, see figs. 3 and 4), the air flow passage including an air treatment member (4) and a suction motor (1), wherein a wall defines a portion of the air flow passage (internal wall on inside of air channel 21 defines portion of air path, see arrows in fig. 3); and, 
(b) at least one energy storage member operably connected to the suction motor (battery pack 2), 
wherein the at least one energy storage member, or an energy storage member pack containing the at least one energy storage member, is in thermal conductive communication with an exterior surface of the wall of the air flow passage at a location upstream of the suction motor (air travels through central hole in battery pack 2, providing cooling, see figs. 3-5, batteries are on other side of wall defining air channel 21).

Regarding claim 2, Ni teaches the surface cleaning apparatus of claim 1 wherein the at least one energy storage member, or the energy storage member pack containing the at least one energy storage member, abuts the exterior surface of the wall of the air flow passage (battery pack 2 is on outside of wall forming air flow passage 21, see figs. 3 and 5).

Regarding claim 10, Ni teaches the surface cleaning apparatus of claim 1 wherein the surface cleaning apparatus comprises a hand vacuum cleaner (hand vacuum cleaner, see abstract and fig. 1) having an inlet passage (middle wind passage 21 is an inlet passage leading from the air treatment member to the motor and eventual clean air outlet, see fig. 3) and the at least one energy storage member, or the energy storage member pack containing the at least one energy storage member, is in thermal conductive communication with the inlet passage and the inlet passage comprises the wall (middle wind passage 21 has wall, air passing through wind passage cools battery, see Ni abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ni as applied to claim 1 above, and further in view of Wang (CN 109378554).
Regarding claim 7, Ni teaches the surface cleaning apparatus of claim 1, but does not teach that the at least one energy storage member comprises a plurality of batteries that are arranged around an open interior volume and a portion of the air flow passage extends through the open interior (Ni teaches a battery pack having an annular shape with the air flow passage passing through the center, but does not teach that the battery pack contains a plurality of batteries, see Ni figs. 3 and 5).
However, Wang teaches a battery pack for use in a cleaner like that taught by Ni, wherein the battery pack assembly (1) comprises a plurality of batteries (3) that are arranged around an open interior volume (6) and a portion of the air flow passage extends through the open interior (see Wang fig. 3).
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Wang with the device of Ni, as doing so represents the combination of known prior art elements according to known methods to yield predictable results.

Regarding claim 9, Ni in view of Wang teaches the surface cleaning apparatus of claim 7 wherein the plurality of batteries are arranged in an annular configuration that seats around a portion of the air flow passage (see Ni figs. 3 and 5 and Wang figs. 1 and 2).


Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ni in view of Dansui et al. (US 6692864, "Dansui").

Regarding claim 11, Ni teaches a surface cleaning apparatus (see Ni fig. 1) having an on board energy storage member (battery pack 2), the surface cleaning apparatus comprising: 
(a) an air flow passage from a dirty air inlet (dust pipe 3) to a clean air outlet (air holes at back of motor 1, see Ni figs. 3 and 4), the air flow passage including an air treatment member (4) and a suction motor (1), wherein a wall defines a portion of the air flow passage (air path at least partly defined by inner wall of 21, see arrows in Ni fig. 3); and, 
(b) at least one energy storage member operably connected to the suction motor (battery pack 2) 
Ni additionally teaches that thermal exchange between the airflow and the battery pack should occur at a location upstream of the suction motor (see Ni abstract), but does not teach the presence of a heat pipe thermally connecting the at least one energy storage member, or an energy storage member pack containing the at least one energy storage member, with an exterior surface of the wall of the air flow passage at a location upstream of the suction motor.
However, Dansui teaches the concept of connecting a battery pack (30, filled with batteries 1, see Dansui fig. 1) to a heat dissipation area (heat sink 3, see Dansui fig. 1) using heat pipes (heat pipe 6, see Dansui fig. 1 and col. 4 lines 53-62).
It would have been obvious to a person having ordinary skill in the art to implement the teachings of a heat pipe from Dansui in the device of Ni, as doing so would result in a substantially greater heat transfer rate than using metal of a comparable sectional area (see Dansui col. 3 lines 34-36).

Regarding claim 16, Ni in view of Dansui teaches the surface cleaning apparatus of claim 11, wherein the surface cleaning apparatus comprises a hand vacuum cleaner (see Ni fig. 1) having an inlet passage (middle wind passage 21 is an inlet passage leading from the air treatment member to the motor and eventual clean air outlet, see Ni fig. 3) and the heat pipe is in thermal conductive communication with the inlet passage and the inlet passage comprises the wall (the inner surface of battery pack 2 from Ni serves an analogous role to the heat sink of Dansui, consequently the obvious combination of the two would result in a heat pipe providing a thermal connection between the batteries and wind passage 21).

Response to Arguments
Applicant's arguments filed June 30th, 2022 have been fully considered but they are not persuasive. Applicant argues that the battery pack of Ni is not in thermal conductive communication with an exterior wall. Applicant relies on a narrower interpretation of the word “exterior” than the broadest reasonable one, which defines the term as a relative concept, referring to a wall located outward from the defined portion. 
However, even if applicant’s definition were adopted, the battery of Ni would still be in thermal conductive communication with an exterior surface of the wall of the air flow passage, as the two are physically connected and therefore in thermal conductive communication, as heat can be conducted from a warmer area to a cooler area.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723